                Case 19-01125-abl          Doc 94      Entered 09/03/21 23:10:02            Page 1 of 1

NVB 9037−1 (Rev. 2/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−19−17282−abl
                                                                 CHAPTER 7
 ANDREW B. PLATT and RUTH ANN PLATT ,
                          Debtor(s)
                                                                 Adversary Proceeding: 19−01125−abl


 WOODS & ERICKSON, LLP                                           NOTICE OF FILING OFFICIAL
                                    Plaintiff(s)                 TRANSCRIPT AND OF DEADLINES
                                                                 RELATED TO RESTRICTION AND
 vs                                                              REDACTION

 ANDREW B. PLATT
                                    Defendant(s)




NOTICE IS GIVEN that a transcript has been filed on September 3, 2021 as referenced in the following document:

93 − Transcript regarding Hearing Held on 07/29/21. The transcript may be viewed at the Bankruptcy Court Clerk's
Office. For additional information, you may contact the Transcriber Access Transcripts, Telephone number
855−873−2223. Purchasing Party: Kaytlyn Johnson. Redaction Request Due By 09/24/2021. Redacted Transcript
Submission Due By 10/4/2021. Transcript access will be restricted through 12/2/2021. (ACCESS TRANSCRIPTS,
LLC)


The deadline for filing a Request for Redaction is September 24, 2021.

If a Request for Redaction is filed, the redacted transcript is due October 4, 2021. If no such request is filed, the
transcript may be made available for remote electronic access upon expiration of the restriction period, which is
December 2, 2021, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber, or you may view the
document at the clerk's office public terminal. The transcriber's contact information is available on the case docket, or
by calling the Help Desk at 1−866−232−1266. You may review the court's transcript policy on its web site:
www.nvb.uscourts.gov.



Dated: 9/3/21


                                                              Mary A. Schott
                                                              Clerk of Court
